DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LEONARD KORETS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1755

                                [May 2, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No. 17-
007162CF10A.

  Ira N. Loewy of Ira N. Loewy, P.A., Pinecrest, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR and LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.